Citation Nr: 1519018	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than August 28, 2012, for the award of compensation benefits for a right knee disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 29, 1980, to April 13, 1984; he had 2 years, 4 months, and 10 days of active service prior to February 29, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The RO determined that, because the Veteran had received disability severance pay when discharged from military service, monthly payments of VA compensation awarded by the October 2012 decision would be withheld to recoup the full amount of the severance pay, and this would be done until May 1, 2017.  This was calculated based on the 20 percent award for the Veteran's right knee disability.  

The Veteran has argued for an earlier payment date-earlier than May 1, 2017.  He contends that the award of compensation should have been much earlier than August 28, 2012, which would allow for complete recoupment much earlier than May 1, 2017.  Although the RO has characterized the issue as a claim for an earlier payment start date, the Board will not address future events that may affect a payment start date.  Because of the possibility of award of an even higher rating due to an increase in disability before May 1, 2017, or the possibility of an increase in compensation rates by Congress, it is not possible for the Board to say that a future payment start date will not change.  Consequently, the Board will limit its analysis to the Veteran's arguments that the award of the 20 percent rating made by the October 2012 decision should be sooner.


FINDINGS OF FACT

1.  The Veteran filed a claim for VA benefits in May 1984, and he submitted to an August 1984 VA examination of his knees.

2.  VA awarded service connection for bilateral knee disabilities in a December 1984 rating decision and assigned a noncompensable rating.

3.  The Veteran did not file a notice of disagreement or submit new and material evidence with respect to his knee disabilities within one year of notice of the decision.

4.  The Veteran filed a claim for an increased rating for his right knee disability on August 28, 2012.

5.  By an October 2012 decision, the RO awarded a 20 percent rating for right knee disability, effective from August 28, 2012.


CONCLUSION OF LAW

An effective date prior to August 28, 2012 for the award of compensation benefits relating to the Veteran's right knee disability is not warranted based.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.31, 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned for service-connected disabilities.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim arises from an appeal of the assignment of an undisputed increased evaluation.  Courts have held that once the benefit sought is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the effective date claim in this case is a significant down-stream issue from the increased rating claim.  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the records for references to additional pertinent reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

In this case, the Veteran filed an increased rating claim for his right knee disability on August 28, 2012, as noted in a Report of General Information, VA Form 21-0820.  In an October 2012 rating decision, the Veteran's right knee disability was increased to 20 percent disabling, effective August 28, 2012-the date of his claim for increase.  The Veteran was informed of that decision in an October 2012 letter of notification and determination; that October 2012 letter, while informing the Veteran of his increased evaluation also noted that he had received $14,053.20 in severance pay from the military upon discharge, and that his VA compensation benefits would be withheld until May 1, 2017, in order to recoup the severance pay that he had received for his service-connected disability.  The Veteran does not dispute the fact that disability severance pay was awarded by the service department in the amount specified or that VA must recoup this amount.  Additionally, he does not dispute the 20 percent rating awarded by VA.  Rather, he disputes the date on which the 20 percent rating was made effective.  He argues that a much earlier date should be assigned, thereby allowing for an earlier start of recoupment and an earlier date on which compensation payments would be made to him.

The Board has reviewed the claims file and it reveals that on May 9, 1984, the Veteran submitted a signed and dated VA Form 21-526, Veteran's Application for Compensation and Pension, related to his knees.  

The Veteran was scheduled for a VA examination of his knees in June 1984, for which he failed to report.  VA issued a notification letter in June 1984 denying the Veteran disability benefits because he failed to submit to an examination as requested.  

In a July 1984 correspondence, the Veteran informed VA that he did not receive notice of his scheduled examination because he had moved; he requested that his examination be rescheduled.  The Veteran provided a new address.  

The Veteran was rescheduled for a VA examination of his knees in August 1984.  A copy of that examination is associated with the claims file, documenting that the Veteran's knees had full extension to 180 degrees, and he could flex his knees to 140 degrees.  There was no clicking, evidence of effusion or redness, no tenderness over the medial joint space, and the examiner stated that the Veteran's collateral and cruciate ligaments seemed intact.  X-rays of his knees were normal at that time.  

By a December 1984 rating decision, the Veteran was awarded service connection for his bilateral knee disabilities, but was assigned noncompensable evaluations for those disabilities effective April 14, 1984-which is the date following his discharge from military service.  See 38 C.F.R. § 3.400.  

The results from the August 1984 VA examination formed the basis for the assignment of the noncompensable evaluations for his bilateral knee disabilities, as noted in the December 1984 rating decision.  

In a December 31, 1984 letter, VA issued notice to the Veteran, informing him that service connection for his knee disabilities had been awarded although no disability benefits could be awarded at that time because his disabilities were less than 10 percent disabling.  That letter was sent to the Veteran's then-known address.  

There was no response from the Veteran in regards to that notification letter within one year of that notification letter and no new and material evidence with respect to his bilateral knee conditions was received within one year of the date of the notification letter.  As no new and material evidence was received after the December 31, 1984 notification letter, there was no duty on VA's part to act further.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, as the Veteran did not submit a notice of disagreement within one year of the date of that notification letter-December 31, 1985-the December 1984 rating decision became final.  See 38 C.F.R. §§ 3.155, 20.200, 20.201, 20.302, 20.1103 (2014).

The Board acknowledges the Veteran's assertions that he was never notified of the December 1984 decision or that he never filed a claim in 1984.  First, the Veteran, as noted above, clearly submitted a claim with VA in May 1984.  Whether he understood the effect of his actions at that time or not, the fact that he filed a claim for VA compensation benefits is clear in the record.  

Secondly, the Board notes that VA informed the Veteran of the 1984 decision at his last-known address.  (The December 1984 letter was never returned as undeliverable, and the Veteran did not inform VA of any change of address.)  While the Veteran may have in fact been residing at a different address, the Veteran's failure to inform VA of a change in his address in a timely manner cannot be used in this case to disrupt the finality of the December 1984 rating decision, despite the Veteran's protestations to the contrary.  

Following the December 31, 1984 letter, the next piece of evidence in the record is an August 28, 2012, Report of General Information upon which the Veteran's claim for an increased rating for his right knee disability was based.  (In answer to the Veteran's question as to why his left knee was not rated, the Board notes that the August 28, 2012 Report of General Information only noted a right knee claim, and therefore, VA only addressed a right knee claim, not a bilateral knee claim.)  

The Veteran has not disputed the October 2012 rating decision award of a 20 percent evaluation.  He additionally does not dispute the amount of severance pay that he received in 1984 nor that he received severance pay for his right knee at that time.  

Given the facts as set forth above, the Board finds that an earlier effective date may not be awarded for the grant of the 20 percent rating.  This is so because the 1984 decision is final and no claim for increase was thereafter received until August 28, 2012.  38 C.F.R. § 3.400.  Moreover, there has been no indication that the evidence reflects any worsening of the knee disability within one year prior to the date of claim.  Id.  

It should also be pointed out that VA treatment records may constitute claims for an increased rating as of the date of the treatment record, but none was provided showing treatment for the right knee earlier than the August 2012 claim.  38 C.F.R. § 3.157.  Private records may also be taken as a claim for increase as of the date received, but private records showing earlier treatment were not received until after the August 2012 claim.  Id.  Hence, an earlier effective date for the award of the 20 percent rating is not warranted.

Insofar as the Veteran has alleged that he was misinformed by Navy personnel regarding his eligibility for VA benefits or that he is not responsible for knowing the law and regulations regarding his benefits, the Board notes that such allegations cannot form the basis of a claim for benefits.  While it is unfortunate that the Veteran believes that he was not informed that he could be file for VA benefits, the Board finds that assertion to be not credible in light of the May 1984 claim for benefits.  Moreover, the Board finds the Veteran's assertions that he did not know he had to report to VA for evaluation of his knees are likewise not credible as the Veteran clearly did submit to evaluation of his knees in August 1984.  


ORDER

Entitlement to an effective date earlier than August 28, 2012, for the award of compensation benefits for a right knee disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


